Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Claims 21-42 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 21, the term “detect that the sequence of tasks includes a subset of tasks that access a shared resource” is not clear. 
Paragraph 22 of the specification mentions “In some embodiments, critical sequences are parts of a task's execution code that access shared resources; tasks including such code must be executed atomically (by one processor at a time) to ensure correct behavior. ”.  This seems to “teach against” sharing resources and is also not consistent with the rest of the limitation of the claim that deal with “atomic” execution by one resource. If the intention is to say “a certain subset of tasks in a sequence share a resource” (exclude other tasks while executing), this has to be made clear. 
Also the examiner thinks saying this is a “critical subset” really helps the clarity of the claim and also enunciates the main idea behind the invention. 
Along the same lines, in claim 41 “the scheduling circuit is to detect that the further tasks do not access the shared resource” needs to be clarified. If the intention is to says tasks not within the subset, this has to be clearly stated instead of using the term “further”.
Claims 27 and 33 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 are compared to claims 1 in US Patent 10552205 in the following table:
Instant Application
Patent number 10552205
Claim 21. An apparatus comprising:

enqueue hardware to extract a task from a network packet and queue the task
; and


a scheduling circuit to:

associate the task with a flow identifier;
identify a sequence of tasks associated with the flow identifier;
detect that the sequence of tasks includes a subset of
tasks that access a shared resource;

schedule the subset of tasks to be processed atomically by a first destination processor
; and












perform load balancing for further tasks of the sequence of tasks to select a second destination processor based on the load on the second destination processor.
Claim 1. 1. A system comprising:


a plurality of processing cores, including a source processing core to generate a task and a destination processing
core to receive and process the task, and to generate a response; and
a scheduling circuit to

receive the task, associate it with a flow identifier, store  it in a task linked list to be processed, store it in a ready linked list to be scheduled, select the destination processing core to process it, store it in a scheduled linked list to be transmitted, and transmit it to the destination processing core; and , the scheduling circuit further to identify a critical sequence of tasks associated with the flow identifier and to schedule the tasks of the critical sequence to be
processed atomically by a single destination processing core among the plurality of processing cores

wherein the destination processing core is selected because of its relatively low load compared to other processing cores among the plurality of processing cores, 
, and the
scheduling circuit further to, upon completion of the critical sequence, if more tasks are associated with the
flow identifier, perform a load balancing to select a potentially different destination processing core that has a relatively low load compared to other processing
cores among the plurality of processing cores.


Claims 21-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of US Patent 10552205.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the patent, anticipates or otherwise renders obvious the limitations of 21-42, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  21,22,25,27,28,31,33,36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1).

As per claim 21, Sonnier teaches An apparatus comprising:
enqueue hardware to extract a task from a network packet and queue the task; (Sonnier Fig 10 and [0028] Received packets are preferably placed in memory 110 and then one or more "tasks" corresponding to the received packets are provided, via task communication ring 130, to one or more of the various cores. [0115] Ordered task queues support parallel processing of packets while keeping packets from a given flow in order.  An ordered task queue is a virtual queue that maps to a set of real queues.  Tasks are sent to a virtual queue, and then the task management system determines which real queue the task should be placed into.  For packets going to a processor core, virtual queuing enables parallelism and threading of the application code).
a scheduling circuit to:
associate the task with a flow identifier (Sonnier [0116] The mechanism used for the ordered task queues can be described as dynamic flow pinning and is illustrated in FIG. 10.  When a task arrives, flow ID 1008 is checked to see if any of the physical queues, shown as queues 1002 and 1004, already include flow ID 1008).
identify a sequence of tasks associated with the flow identifier; (Sonnier  [0030] Tasks allow Network Processor 100 to process a wide variety of data and control messages more efficiently than with a fixed pipeline or non-pipelined architecture.  As discussed in more detail below, the sequence of the tasks depends on i) the type of packet and ii) the type of processing performed by the various cores on a particular packet (or group of packets), control message, or other data.  This is referred to herein as a "Virtual Pipeline.TM.", a trademark of LSI Corporation, of Milpitas, Calif. [0031] In embodiments of the present invention, a virtual pipeline operates by each core receiving a task, executing that task, and assigning a subsequent task to another ( or the same) core depending on the packet or instruction being processed  [0087] FIG. 5 shows a flow of two exemplary virtual pipelines through Network Processor 100.  FIG. 5 shows a first virtual pipeline sequence 520 for processing an exemplary packet, and a second virtual pipeline 522 for processing another exemplary packet.  As shown in FIG. 5, virtual pipeline 520 defines a processing order starting at input interface 502 (such as the I/O core 112 of FIG. 1), engine core 504, engine core 508, processor core 512, engine core 506, and finally output interface 514.  However, another packet received by the input interface 502 might be processed in accordance with second virtual pipeline 522.).
Sonnier does not teach in response to detecting that the sequence of tasks includes a subset of tasks that are critical, schedule the subset of tasks of the sequence of tasks to be processed atomically by a first destination processor of a plurality of processors; and upon completion of the subset of tasks of the sequence of tasks, perform a load balancing for further tasks of the sequence of tasks to select a second destination processor based on the load on the second destination processor compared to other processors of the plurality of processor.

However, Albers teaches detect that the sequence of tasks includes a subset of tasks that access a shared resource; (Albers [0115] .GAMMA..sub.R is considered to be a subset of m tasks sharing the same processor and N={(n.sub.i, . . . , n.sub.m): )

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Albers with the system of Sonnier to handle a sequence of tasks. One having ordinary skill in the art would have been motivated to use Albers into the system of Sonnier for the purpose of determining and modeling of dependencies between tasks. (Albers paragraph 09).

Albers does not teach schedule the subset of tasks, to be processed atomically by a first destination processor and perform load balancing for further tasks of the sequence of tasks to select a second destination.
However, Gaiarsa teaches schedule the subset of tasks, to be processed atomically by a first destination processor (Gaiarsa [0013] That is to say, if CPU 130, for example, is reserved, then only tasks with CPU affinity for CPU 130 are scheduled to be performed by CPU 130…. s stated above, a task may be configured to have affinity for a specified CPU, for example, if a CPU has particular characteristics making it particularly suited to that task, to optimize the performance of a particular task or class of tasks, such as networking tasks, by providing a dedicated CPU for the tasks)
perform load balancing for further tasks of the sequence of tasks to select a second destination. (Gaiarsa [0001] Users of such systems may wish to reserve a CPU for a certain set of tasks [critical tasks] that may be allocated to the reserved CPU. This may enable certain tasks to be treated preferentially and thus provide better performance for those tasks [0013] In contrast, the task scheduler 120 may schedule non-affinity [non-critical] tasks on non-reserved CPUs in accordance with another scheduling algorithm [0023] The exemplary embodiments described above may allow CPUs to be reserved and unreserved dynamically at runtime. This may provide to users and software developers the ability to reserve CPUs for specific tasks when such reservation is desirable, while retaining the freedom to unreserved the CPUs and allow load balancing [based on the load] to occur in another manner, such as by default SMP operation.)

Gaiarsa must be seen in conjunction with Sonnier and Albers. Once the subset of tasks (ex: critical) and non-critical tasks (ex: the rest of the tasks) are identified in a task sequence, the subset are affined to a particular processor. 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gaiarsa with the system of Sonnier and Albers to assign to a particular processor. One having ordinary skill in the art would have been motivated to use Gaiarsa into the system of Sonnier and Albers for the purpose of treating tasks preferentially and thus provide better performance for those tasks.(Gaiasra paragraph 01)

As per claim 22, Gaiarsa teaches the first destination processor is a first destination processing core. (Gaiarsa Fig 1 CPU 130).

As per claim 25, Gaiarsa teaches the scheduling circuit is further to assign multiple flows of tasks associated with multiple flow identifiers to a single destination processor, and to cycle through the multiple flows, scheduling tasks from each flow on each cycle. (Gaiarsa [0009] Thus, through "CPU reservation", specific CPUs can be "reserved" to only execute tasks that have CPU affinity for the specific CPUs. Reservation of a CPU to exclusively execute tasks that have CPU affinity for the CPU may prevent dedicated tasks from being preempted by other tasks in the system, and thus the performance of such tasks may be improved. In one example, network ingrelated tasks may be sent to a dedicated CPU operating under a run-to-completion model in order to achieve faster response times for such tasks. [0013] In step 230, the task scheduler 120 modifies a global variable (e.g., a variable common to all the CPUs 130, 132, 134 and 136) that describes the current reserved/not-reserved state of all the CPUs 130, 132, 134 and 136. The global variable may be a multi-bit field in which each bit represents the reservation state of one of the CPUs, and its global nature may ensure that each CPU may accurately see, in one place, the same current reservation state for each of the other CPUs. In step 240, the task scheduler schedules the performance of various tasks relating to programs being executed on the system 100 in accordance with the global variable governing the reservation status of the CPUs 130, 132, 134 and 136. That is to say, if CPU 130, for example, is reserved, then only tasks with CPU affinity for CPU 130 are scheduled to be performed by CPU 130. In contrast, the task scheduler 120 may schedule non-affinity tasks on non-reserved CPUs in accordance with another scheduling algorithm. As stated above, a task may be configured to have affinity for a specified CPU, for example, if a CPU has particular characteristics making it particularly suited to that task, to optimize the performance of a particular task or class of tasks, such as networking tasks, by providing a dedicated CPU for the tasks)

As per claim 41, Gaiarsa teaches the scheduling circuit is to detect that the further tasks do not access the shared resource. (Gaiarsa [0010] CPU reservation mechanisms may be either static or dynamic in nature. A static CPU reservation mechanism may only support the specification of a CPU, or a set of CPUs, for reservation at compile time, such as through the use of a configuration macro. In contrast, the exemplary embodiments present a dynamic mechanism for CPU reservation, by which CPUs may be reserved and unreserved for certain tasks at runtime and [0012] In step 220, the task scheduler 120 receives an instruction to reserve one or more of the CPUs 130, 132, 134 and 136. For illustrative purposes, it will be assumed that the task scheduler 120 has received an instruction to reserve CPU 130 for tasks with affinity for CPU 130. And [0013] That is to say, if CPU 130, for example, is reserved, then only tasks with CPU affinity for CPU 130 are scheduled to be performed by CPU 130. )

As to claims 27 and 33, they are rejected based on the same reason as claim 21.
As to claim 28, it is rejected based on the same reason as claim 22.
As to claims 31 and 36, they are rejected based on the same reason as claim 25.

Claims  23, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Chang (US 2015/0324234 A1).

As per claim 23, Sonnier and Albers and Gaiarsa do not teach the load balancing is a work conserving load balancing.
However, Chang teaches the load balancing is a work conserving load balancing. (Chang [0048] For example, since each of the clusters Cluster_0 and Cluster_ 1 has at least one lightest loaded processor core with the same non-zero processor core load, dispatching the task P.sub.54 to a run queue of a lightest-loaded processor core in any of the clusters Cluster_0 and Cluster_1 may achieve the desired load balance).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chang with the system of Sonnier and Albers and Gaiarsa to select a core with low load. One having ordinary skill in the art would have been motivated to use Chang into the system of Sonnier and Albers and Gaiarsa for the purpose of determining a target processor core in the multi-core processor system (Chang paragraph 07). 

As to claims 29 and 34, they are rejected based on the same reason as claim 23.

Claims 24, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Veal (US 2010/0083259 A1).

As per claim 24, Sonnier and Albers and Gaiarsa do not teach the task is associated with the flow identifier because its header shares a commonality with other tasks associated with the flow identifier.
However, Veal teaches the task is associated with the flow identifier because its header shares a commonality with other tasks associated with the flow identifier (Veal [0032] In one embodiment, the hash function 410 may receive a packet header and extract flow data from the packet.  In one embodiment, the flow data may represent a flow identifier (flow ID) included in the packet header).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Veal with the system of Sonnier and Albers and Gaiarsa to associate tasks based on commonality of headers. One having ordinary skill in the art would have been motivated to use Veal into the system of Sonnier and Albers and Gaiarsa for the purpose of matching tasks to cores (Veal paragraph 01). 

As to claims 30 and 35, they are rejected based on the same reason as claim 24.

Claims 26, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Erignac (US 2010/0319005 A1)

As per claim 26, Sonnier and Albers and Gaiarsa do not teach the scheduling circuit further includes a sequential state machine circuit including hardware registers to maintain states associated with flow identifiers, the states comprising an IDLE state, a READY state, a SCHEDULED state, and an EMPTY state.
However, Erignac teaches the scheduling circuit further includes a sequential state machine circuit including hardware registers to maintain states associated with flow identifiers, the states comprising an IDLE state, a READY state, a SCHEDULED state, and an EMPTY state. (Erignac Fig 1)

It would have been obvious to a person in the ordinary skill in the art before the
 filing date of the claimed invention to combine Erignac with the system of Sonnier and Albers and Gaiarsa to implement a state machine for tasks. One having ordinary skill in the art would have been motivated to use Erignac into the system of Sonnier and Albers and Gaiarsa for the purpose of coordinating a plurality of agents or devices in performing tasks (Erignac paragraph 01 ).

As to claims 32 and 37, they are rejected based on the same reason as claim 26.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Pirog (US 2011/0225589 A1).

           As per claim 38, Sonnier and Albers and Gaiarsa do not teach wherein the shared resource is shared memory.
           However, Pirog teaches wherein the shared resource is shared memory. (Pirog [0049] FIG. 2 shows a block diagram of an exemplary MPP 200, in accordance with embodiments of the present invention. MPP 200 might receive an input task from any .mu.P core or accelerator (e.g., .mu.P cores 106 or accelerators 108) of network processor 100. MPP 200 performs operations specified by the input task on a data packet stored in at least one of shared memory 112 and external memory 116. When MPP 200 is finished operating on the data packet, MPP 200 might generate an output task to another .mu.P core or accelerator of network processor 100, for example, a next .mu.P core or accelerator specified for a given virtual flow identifier.)

It would have been obvious to a person in the ordinary skill in the art before the
 filing date of the claimed invention to combine Pirog with the system of Sonnier and Albers and Gaiarsa to use a shared memory. One having ordinary skill in the art would have been motivated to use Pirog into the system of Sonnier and Albers and Gaiarsa for the purpose of implementing accelerated processor architecture for network communications (Pirog paragraph 05)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Pirog (US 2011/0225589 A1) and Mital (US 2012/0131283 A1).

As per claim 39, Sonnier and Albers and Gaiarsa and Pirog do not teach the shared memory is dynamically allocated with a block size of one of: 256, 2048, 16384, or 65536.
However, Mital teaches the shared memory is dynamically allocated with a block size of one of: 256, 2048, 16384, or 65536.  (Mital [0037] Free block list 212 might include one or more lists of memory blocks that are not allocated (i.e., are "free" to be allocated to a requestor). In some embodiments, MMB 200 maintains memory blocks in four sizes, and might also maintain a free block list for each memory block size (e.g., 256 B, 2 kB, 16 kB, and 64 kB))

It would have been obvious to a person in the ordinary skill in the art before the
 filing date of the claimed invention to combine Mital with the system of Sonnier and Albers and Gaiarsa and Pirog to use a certain a size of memory. One having ordinary skill in the art would have been motivated to use Mital into the system of Sonnier and Albers and Gaiarsa and Mital for the purpose of improving utilization and performance of a system cache and external memory (Mital paragraph 18)

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Albers (US 2012/0036510 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Bechtel (US 2009/0256938 A1).

As per claim 40, Sonnier and Albers and Gaiarsa do not teach wherein the subset of tasks is scheduled to be processed by the first destination processor during a first time period and the further tasks are scheduled to be_processed on the second destination processor during a second time period- that does not overlap with the first time period.
However, Bechtel teaches wherein the subset of tasks is scheduled to be processed by the first destination processor during a first time period and the further tasks are scheduled to be_processed on the second destination processor during a second time period- that does not overlap with the first time period. (Bechtel [0100] To avoid conflict in the use of hardware resources, the parallel addressable group read, each of the reset functions to initiate a specific selectable integration period, and added memory refresh functions are performed in pre-assigned substantially non-overlapping time intervals (or during time intervals which are assigned so that shared resources are available as required) characterized to prevent contention for shared resources during each task sequencing interval.)

Examiner cannot find support for this claim (in the specification). The examiner cannot see a direct mention of non-overlapping tasks.

It would have been obvious to a person in the ordinary skill in the art before the
 filing date of the claimed invention to combine Bechtel with the system of Sonnier and Albers and Gaiarsa to use non-overlapping times. One having ordinary skill in the art would have been motivated to use Bechtel into the system of Sonnier and Albers and Gaiarsa for the purpose of implementing non-conflicting schedule of tasks (Bechtel paragraph 29)
Allowable Subject Matter
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080250260 A1 – discloses an information processing apparatus includes a CPU including a plurality of instruction processors, a monitoring unit which monitors an operating power supplying environment, and a power saving unit which controls the number of operating instruction processors provided in the CPU in accordance with the operating power supplying environment obtained by the monitoring with the monitoring unit.
US 20140047452 A1 – discloses a computing system for scalable computing on commodity hardware is provided.  The computing system includes a first computing device communicatively connected to a second computing device.  The first computing device includes a processor, a physical computer-readable medium, and program instructions stored on the physical computer-readable medium and executable by the processor to perform functions.  The functions include determining a first task associated with the second computing device and a second task associated with the second computing device are to be executed, assigning execution of the first task and the second task to the processor of the first computing device, generating an aggregated message that includes (i) a first message including an indication corresponding to the execution of the first task and (ii) a second message including an indication corresponding to the execution of the second task, and sending the aggregated message to the second computing device.
US 20110282832 A1 – discloses load balancing in a parallel database system is performed using multi-reordering, in which a sequence of multiple processors (two, three, or more) that have small average load (for example, the smallest of any such sequence) is selected to participate in load balancing.  In the case of three adjacent low-load processors, the load of all three is evenly distributed over two of them, and the remaining processor becomes a free processor.  The free processor is moved adjacent to a high-load processor, the load of which is then shared with the free processor.  Data is moved in a "transaction" so that the view of data is always consistent.  The database continues to service requests from a former location while data undergoes a transfer. 
US 20150040136 A1 – discloses a scheduler that is arranged to perform a heuristics based function for allocating operating system tasks to the processor cores.  The system includes a hint generator providing a system constraints-aware function that biases the scheduler to select a processor core depending on the change in one or more performance constraint parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
Primary Examiner, Art Unit 2196